Case 1:18-cv-01296-CMH-IDD Document 31-1 Filed 05/28/19 Page 1 of 3 PageID# 332



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
 ___________________________________
                                     )
 JAMES GHAISAR, et al.,              )     Civil Action No. 1:19-cv-01296 (CMH/IDD)
                                     )
       Plaintiffs,                   )
                                     )
       v.                            )
                                     )
 ALEJANDRO AMAYA, et al.,            )
                                     )
       Defendants.                   )
 ___________________________________ )

            MEMORANDUM OF LAW AND AUTHORITIES IN SUPPORT OF
              DEFENDANT LUCAS VINYARD’S MOTION TO EXTEND
             THE RESPONSE DATE FOR THE AMENDED COMPLAINT

        Defendant Lucas Vinyard, through undersigned counsel and pursuant to Fed. R. Civ. P.

 6(b) moves to extend the time to respond to the Amended Complaint by 30 days, thereby making

 the response due on or before June 27, 2019.

        The allegations in this case arise out the death of decedent, Bijan C. Ghaisar, who was

 allegedly shot by two United States Park Police Officers, Alejandro Amaya and Lucas Vinyard

 (Defendants), on November 17, 2017. As set forth in the Amended Complaint, Mr. Ghaisar’s

 estate (Plaintiffs) alleges that Defendants actions on that day violated Mr. Ghaisar’s Fourth

 Amendment right against unreasonable force.

        The Department of Justice Civil Rights Division and the United States Attorney’s Office

 for the District of Columbia have been investigating this shooting since it occurred and are

 determining whether the alleged shooting was justified under the unique circumstances presented

 in this case. Both the factual nucleus of those potential charges and the applicable law (the

 Fourth Amendment) share significant factual overlap with the core facts and law of the instant



                                                1
Case 1:18-cv-01296-CMH-IDD Document 31-1 Filed 05/28/19 Page 2 of 3 PageID# 333



 civil suit. Both will turn upon the reasonableness of the Defendants’ actions under the unique

 circumstances of this case

        Officer Vinyard needs additional time to investigate and analyze the Amended Complaint

 allegations and evaluate what impact these may have on the Department of Justice’s criminal

 investigation before he responds to the Amended Complaint. This constitutes good cause for

 extending the time to respond to the Amended Complaint because it is well settled that “[f]ederal

 courts have deferred civil proceedings pending the completion of parallel criminal prosecutions

 when the interests of justice seemed to require such action[.]” United States v. Kordel, 397 U.S.

 1, 12 n. 27 (1970); see Burns v. Anderson, 2006 WL 2456372, at *3 (E.D. Va. Aug. 22, 2006)

 (“a district court should stay one of the proceedings pending completion of the other to prevent a

 party from suffering substantial and irreparable prejudice.”) (quoting Sec. and Exch. Comm’n v.

 First Fin. Group of Tex., Inc., 659 F.2d 660, 668 (5th Cir. 1981)).

        The interests of justice in this case favor granting the extension requested, as responding

 to the Amended Complaint will directly implicate Officer Vinyard’s Fifth Amendment right

 against self-incrimination. For example, paragraphs 76 through 90 relay a detailed version of

 key events which Officer Vinyard would never have to directly comment upon in a criminal

 matter. See In re Morganroth, 718 F.2d 161, 164–65 (6th Cir. 1983) (“The [F]ifth [A]mendment

 privilege not only protects the individual against being involuntarily called as a witness against

 himself in a criminal prosecution but also privileges him not to answer questions put to him in

 any other proceeding, civil or criminal, formal or informal, where the answers might incriminate

 him in future criminal proceedings.”) (citing Lefkowitz v. Turley, 414 U.S. 70 (1973)). Forcing

 him to do so in civil case would undermine this right and thereby cause him to “suffer[]

 substantial and irreparable prejudice,” as prosecutors could use these representations to build a



                                                  2
Case 1:18-cv-01296-CMH-IDD Document 31-1 Filed 05/28/19 Page 3 of 3 PageID# 334



 case against him. Id.; see In re Grand Jury Subpoena, 866 F.3d 231, 235 (5th Cir. 2017) (“a

 movant with the ‘purest of motives’ would, in the event the civil case was allowed to proceed,

 gain access to materials otherwise unobtainable and, in so doing, potentially harm the related

 criminal investigation.”) (emphasis added).

        Any concern of prejudicial delay by Plaintiffs pales in comparison to this concern.

 Moreover, given that the United States will likely be joined as a party once Plaintiffs have

 exhausted the required administrative remedies, any delay that occurs in the interim will likely

 have occurred regardless. Finally, this is the first motion to extend by Officer Vinyard, and thus

 no delay has occurred thus far.

                                           Conclusion

        Accordingly, the Court should grant Defendant Lucas Vinyard’s motion to extend the

 time to respond to the Amended Complaint by 30 days from the current response date of May 28,

 2019, thereby making the response due on or before June 27, 2019.



 May 28, 2019                                        Respectfully submitted,

                                                     /s/ Stuart Sears
                                                     Stuart Sears (Va. Bar No. 71436)
                                                     SCHERTLER & ONORATO, LLP
                                                     901 New York Avenue, N.W.
                                                     Suite 500
                                                     Washington, D.C. 20001
                                                     Telephone: 202-628-4199
                                                     ssears@schertlerlaw.com
                                                     Counsel for Defendant Lucas Vinyard




                                                 3
